PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/158,226
Filing Date: 11 Oct 2018
Appellant(s): KO et al.



__________________
Justin O. Ehresmann
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/17/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
03/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 2013/0248772) in view of Sugimoto et al. (US 2015/0357648) and Takeuchi et al. (US 2007/0202410). 
Regarding claim 1, Jo teaches an electrode for a rechargeable lithium battery (P9), the electrode comprising a current collector (P28); and an active material on the current collector (P38. 63), wherein the active material layer comprises an active material, carbon nanotubes, or a first carbon nano conductive agent which can include carbon nanotubes (P9. 15) and nanocarbon, as an additional conductive agent which can be selected from a group including carbon black and Ketjen black (P60). 
Jo is silent with respect to the nanocarbon having a specific surface area of 500 m2/g to 800 m2/g and an average particle diameter of 5 nm to 100 nm; however, Sugimoto, in a similar field of endeavor related to electrodes for rechargeable lithium batteries (abstract), teaches including a conductive material, or nanocarbon such as carbon black or Ketjen black in the electrode (P140). 
Sugimoto teaches that the nanocarbon has a specific surface area of 40 to 1000 m2/g to improve capacity and have uniform dispersion (P139). 
The examiner takes note of the fact that the prior art range of 40 to 1000 m2/g completely encompasses the claimed range of 500 m2/g to 800 m2/g. Absent any additional and more prima facie case of obviousness exists. In re Peterson, 315 F.3d 1 325, 1 330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Sugimoto also teaches that the nanocarbon has an average particle diameter of 5 nm to 40 nm to improve capacity and make sure internal resistance does not increase (P138). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application for the nanocarbon of Jo to have a specific surface area of 40 to 1000 m2/g and an average particle diameter of 5 nm to 40 nm, as taught by Sugimoto, to improve capacity and decrease internal resistance. 
Jo is silent in teaching that the average length of the carbon nanotubes is 120 µm to about 250 µm; however, Takeuchi teaches analogous art in the same field of endeavor of electrode active material comprising carbon fibers, or carbon nanotubes for a lithium secondary battery (abstract. P43). 
Takeuchi teaches that a carbon fiber, or carbon nanotubes length is preferably as long as possible to enhance conductivity, strength and electrolyte retention, so long as dispersibility is not impaired (P39). Takeuchi teaches that the preferred length depends on type and diameter (P39). Therefore, while Takeuchi teaches for one particular carbon fiber a preferred length between 5 and 100 µm, a skilled artisan would motivated to focus on lengths above 100 µm, in light of Takeuchi’s teaching of the length as a result effective variable that can be optimized based on increased conductivity and strength and dispersibility. 
[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to find a length of the carbon nanotubes of modified Jo, such that the conductivity and strength are enhanced, but the dispersibility is not impaired, as taught by Takeuchi, and arrive at a length between 120 µm to about 250 µm. 
Furthermore, absent objective evidence of unexpected results commensurate in scope with the claimed subject matter, it is considered an obvious expedient to determine an optimum or workable thickness range on the basis of the following case law:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 
 (2) Response to Argument
Prior to directly addressing Appellant’s arguments a summary of the features within independent claim 1 that are argued is presented below and underlined within the claim: 
1. (Previously Presented) An electrode for a rechargeable lithium battery, the electrode comprising: 
a current collector; and 
an active material layer on the current collector and comprising an active material, carbon nanotubes, and nanocarbon, 
wherein the nanocarbon has a specific surface area of 500 m2/g to 800 m2/g, 
wherein the carbon nanotubes have an average length of 120 µm to 250 µm, and the nanocarbon has an average particle diameter of 5 nm to 100 nm.


    PNG
    media_image2.png
    211
    574
    media_image2.png
    Greyscale

The instant disclosure provides no criticality of unexpected results associated with the carbon nanotube average length of 120 µm to 250 µm. 
The instant disclosure teaches: 

    PNG
    media_image3.png
    86
    563
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    362
    595
    media_image4.png
    Greyscale

The carbon nanotube range has been amended to overcome the art and is based on example 3 of table 1; however, table 2 of the instant disclosure shows that this value does not 
Applicant’s first argument is directed to the teachings of Takeuchi. Applicant argues that Takeuchi teaches carbon fiber and not carbon nanotubes (pg. 4) and that Takeuchi appears to distinguish between graphite fiber, graphite nano-fiber, and graphite nano-tubes, and therefore, there is no apparent reason why a person having ordinary skill in the art at the time when the present application was effectively filed would have understood Takeuchi's teachings regarding carbon fiber and carbon nano-fiber to apply to carbon nano-tubes (pg. 5). 
First, the primary reference Jo (US 2013/0248772) teaches the carbon nanotubes for an electrode active material and Takeuchi is used only to teach a length of the nanotubes. Jo teaches that carbon nanotubes as the first conductive agent and in the below P59 of Jo that different types of nanotubes may be used (which are the same as those of the instant disclosure) or carbon nanofibers can be used (examples in Jo teach selection of carbon nanotubes as the conductive material i.e. P81): 

    PNG
    media_image5.png
    324
    616
    media_image5.png
    Greyscale

Therefore, Jo teaches that carbon nanotubes and carbon nanofibers are equivalent substitutions for one another. Jo is completely silent with respect to the length of the first carbon, 
Thus, reasonable expectation for success of the combination exists. Accordingly, the argument is piecemeal analysis that does not take the combination into account. In response to the applicants argument again the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, Takeuchi teaches:

    PNG
    media_image6.png
    224
    430
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    62
    444
    media_image7.png
    Greyscale

While Takeuchi is not relied on for teaching carbon nanotubes, Takeuchi does teach carbon fiber formed on a nanoscale and in a tubular shape. Using the broadest reasonable interpretation of claimed carbon nanotubes absent any specific definition provided within the disclosure, any carbon formed on a nanoscale and formed in a tubular shape reads on carbon nanotubes. 

Takeuchi teaches carbon nanofiber used for an electrode (P36). Takeuchi teaches: 

    PNG
    media_image8.png
    367
    526
    media_image8.png
    Greyscale

Therefore, Takeuchi teaches that the length of the carbon fiber is a workable range, where the discovery of the optimum or workable range can be found by one of ordinary skill in the art through routine experimentation. Although Takeuchi teaches a preferable length (which is based on the mean aspect ratio), and it would be obvious to one of ordinary skill in the art to optimize the length in view of conductivity and strength, which are well known variables, and also the same as those of the instant disclosure. Given that the instant disclosure does not teach criticality of the claimed range, and the instant disclosure teaches only the importance of a range above 40 prima facie obviousness exists. 
Furthermore, as noted above, no criticality is provided with the applicants claimed nanotube length and thus based on the teachings of Takeuchi that carbon nanofiber (taught by Jo as a substitution for nanotubes and both the carbon of Takeuchi and Jo are used for the same purpose) length is a result effective variable, one of ordinary skill in the art would have been able to use this teaching and the results would have been reasonably predictable with more than a reasonable expectation of success. Further, a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton, and that a person of ordinary skill in the art will be able to fit the teachings of multiple patents together taking into account the inferences and creative steps that a person of skill in the art would employ.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Amanda Rosenbaum/Examiner, Art Unit 1729                                                                                                                                                                                                        
Conferees:

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729                    

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an